In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-1181V
                                      Filed: April 30, 2015

*************************
NICOLE C’DEBACA                                   *
                                                  *
                                                  *
                         Petitioner,              *       Damages Decision Based on Proffer;
                                                  *       Influenza Vaccine; Shoulder Injury
v.                                                *       Related to Vaccine Administration
                                                  *       (“SIRVA”); Special Processing Unit
                                                  *       (“SPU”)
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
                     Respondent.                  *
*************************
Maximillian J. Muller, Muller Brazil, LLP, for petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

        On December 8, 2014, Nicole C’Debaca filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of the administration of
an influenza vaccination on November 1, 2013, petitioner suffered a shoulder injury.
Petition at 1. The case was assigned to the Special Processing Unit (“SPU”) of the
Office of Special Masters.

       On March 27, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation. On April 29, 2015, respondent filed a proffer on award of compensation
(“Proffer”) detailing compensation for all elements of compensation to which petitioner


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). In accordance with
Vaccine Rule 18(b), petitioners have 14 days to identify and move to delete medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will delete such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
would be entitled under §15(a). According to respondent’s Proffer, petitioner agrees to
the proposed award of compensation.

     Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $70,000.00 in the form of a check payable to petitioner.

      This amount represents compensation for all damages that would be available
under §15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3


IT IS SO ORDERED.
                                                                 s/Denise K. Vowell
                                                                 Denise K. Vowell
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

__________________________________________
                                          )
NICOLE C’DEBACA,                          )
                                          )
                  Petitioner,             )
                                          )                  No. 14-1181
v.                                        )                  Chief Special Master Vowell
                                          )
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)


                        RESPONDENT’S PROFFER OF DAMAGES

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$70,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees with this amount.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $70,000.00 in the form of a check payable to petitioner.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Acting
                                                     Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                  1
                            VINCENT J. MATANOSKI
                            Deputy Director
                            Torts Branch, Civil Division

                            LINDA RENZI
                            Senior Trial Counsel
                            Torts Branch, Civil Division

                            /s/ Alexis B. Babcock

                            ALEXIS B. BABCOCK
                            Senior Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel.: (202) 616-7678

Dated: April 29, 2015




                        2